Case 1:20-cv-00632-PB Document 31-1 Filed 02/11/21 Page 1 of 25




                                                        EXHIBIT 1
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 12 of
                                                                    of 24
                                                                       25




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
__________________________________________

NICHOLAS BERGERON, BARBARA
MYCEK, and NICK QUATTROCIOCCHI, individually
and on behalf of others similarly situated,

                             Plaintiffs,                        DECISION AND ORDER
vs.
                                                                20-CV-6283 (CJS)
ROCHESTER INSTITUTE OF TECHNOLOGY,

                         Defendant.
__________________________________________

       Plaintiffs Nicholas Bergeron, Barbara Mycek, and Nick Quattrociocchi filed this

putative class action against Defendant Rochester Institute of Technology (“RIT”).

Plaintiffs allege that RIT’s retention of a significant proportion of the tuition and fees it

collected for the spring semester of 2020, despite ceasing in-person instruction and

closing its on campus facilities, amounted to either: breach of contract with its students

(Counts I and III), unjust enrichment (Counts II and IV), conversion of student funds

(Count V), or a violation of § 349 and § 350 of New York’s General Business Law (Counts

VI and VII) prohibiting deceptive business practices and false advertising. Am. Compl.,

Sept. 3, 2020, ECF No. 14.

       The matter is presently before the Court on RIT’s motion to dismiss for failure to

state a claim. Mot. to Dismiss, Oct. 5, 2020, ECF No. 19. For the reasons stated below,

with respect to Mycek, RIT’s motion to dismiss [ECF No. 19] is granted in its entirety.

With respect to Bergeron and Quattrociocchi, RIT’s motion to dismiss is granted as to

Counts V, VI, and VII, and denied as to Counts I through IV. RIT is directed to answer

Counts I through IV of Plaintiffs’ complaint within thirty days of the date of this order.
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 23 of
                                                                    of 24
                                                                       25




                                      BACKGROUND

       The following background has been drawn from Plaintiffs’ amended complaint, as

well as “documents incorporated into the complaint by reference and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007). The factual allegations contained in the complaint have been accepted as

true, and all reasonable inferences drawn in Plaintiffs’ favor. See Menaker v. Hofstra

Univ., 935 F.3d 20, 26 (2d Cir. 2019).

       RIT is an institution of higher learning located in Henrietta, New York, with an

estimated enrollment of more than 16,000 students. Am. Compl. at ¶ 6. It offers “both in-

person, hands-on programs, and fully online distance learning programs, which it

markets and prices as separate and distinct products.” Am. Compl. at ¶ 21. Students

enrolled in the online degree program are not allowed to enroll in on-campus classes, and

the tuition rate for the online program is significantly less than the on-campus program.

Am. Compl. at ¶ 22, 24.

       RIT markets the in-person and online programs separately through its website

and other publications. Am. Compl. at ¶ 23. With respect to the in-person program, RIT

promotes such benefits as “face-to-face interaction with professors, mentors, and peers,”

“hands-on learning and experimentation,” “networking and mentorship opportunities,”

and “experiential learning.” Am. Compl. at ¶ 25–26. RIT promises to provide

“undergraduates the opportunity to work directly with faculty members in their labs to

investigate, explore, and . . . learn hands-on skills that become the foundation of scientific

research.” Am. Compl. at ¶ 71.



                                              2
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 34 of
                                                                   of 24
                                                                      25




      RIT’s publications regarding the in-person program are also “full of references to

the on-campus experience, including numerous references to student activities; campus

amenities; class size; campus diversity; campus location, and the like.” Am. Compl. at ¶

67. On a webpage entitled “RIT Life,” RIT advertises more than 300 clubs and

organizations, over 13,000 on-campus and off-campus events, 27 organizations offering

on-campus performances, 21 locations for on-campus dining, 31 diverse inter/national

social fraternities and sororities, and over “2,600+ international students from 102

countries that complement the campus climate . . . .” Am. Compl. at ¶ 75.

      Lastly, RIT promises students of the in-person program that they “have access to

some of the finest laboratories, technology and computing facilities available on any

university campus.” Am. Compl. at ¶ 80–81 (quoting an admissions letter from Director

of Undergraduate Admissions Marian N. Nicoletti). The Undergraduate Student

Handbook for the Kate Gleason College of Engineering (“Undergraduate Bulletin”) states

that RIT “offers a post office, laundry rooms, computer labs, game rooms, and fitness

facilities.” Am Compl. at ¶ 96. It further states that “[RIT] wants you to succeed and

offers an abundance of services geared toward that goal. They range from math and

writing skills centers to personal counseling.” Am. Compl. at ¶ 87. It also encourages

students to “become part of the campus community” because doing so is “just as

important as going to class, writing papers, and taking exams.” Am. Compl. at ¶ 88.

      Bergeron, a resident and citizen of Massachusetts, was enrolled as a student of

the in-person program at RIT during the Spring 2020 term. Am. Compl. at ¶ 10.

Quattrociocchi, a resident and citizen of New York, was also a student of the in-person



                                           3
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 45 of
                                                                    of 24
                                                                       25




program at RIT during the Spring 2020 term. Compl., ¶ 36, Case No. 20-cv-6558 (EAW),

Jul. 30, 2020, ECF No. 1. Mycek, a resident and citizen of Pennsylvania, is a parent 1 of a

student who was enrolled in the in-person program at RIT during the Spring 2020 term.

Am. Compl. at ¶ 11.

       As a precondition for enrollment, Plaintiffs (and all similarly situated students)

were required to pay substantial tuition. Am. Compl. at ¶ 18. In addition to tuition,

students were also required to pay fees such as the “Student Activity Fee” and the

“Student Health Services Fee.” Am. Compl. at ¶ 12, 30. RIT’s website states that the

Student Activity Fee “supports programs, events, and services that enhance the quality

of student life at RIT[,]” and the Student Health Services Fee “covers office visits and

many of the basic services students may need.” Am. Compl. at ¶ 31, 32.

       The Spring 2020 term began on or about January 13, 2020, and was scheduled to

conclude in early May. Am. Compl. at ¶ 34, 35. “Each day for the weeks and months

leading up to March 15, 2020, students attended physical classrooms to receive in-person

instruction, and [RIT] provided such in-person instruction.” Am. Compl. at ¶ 107.

Students had full access, during that period, to the full on-campus experience. Am.

Compl. at ¶ 109–110. Then, on March 15, 2020, RIT announced that it was moving all of

its classes online for the remainder of the Spring 2020 term, and students “were required

to move out of on-campus housing no later than April 5, 2020” for the remainder of the




1The amended complaint alleges that Mycek is also a student. However, Plaintiffs’ counsel clarified
during oral argument that this was a typographical error, and that Mycek is actually a parent of an
undergraduate student.



                                                4
         Case
         Case 1:20-cv-00632-PB
              6:20-cv-06283-CJS Document
                                 Document31-1
                                          43 Filed
                                              Filed 12/18/20
                                                    02/11/21 Page
                                                             Page 56 of
                                                                     of 24
                                                                        25




term. Am. Compl. at ¶ 37. RIT did not offer any refunds for tuition or student fees. 2 Am.

Compl. at ¶ 40, 42.

       On August 4, 2020, the Plaintiffs Bergeron and Mycek stipulated to a

consolidation of their separate actions against RIT, and the consolidated complaint was

filed on September 3, 2020 on behalf of themselves and two putative classes of plaintiffs:

the “Tuition Class,” and the “Fees Class.” Am. Compl. at ¶ 45. The so-called Tuition Class

consists of “[a]ll people who paid tuition for or on behalf of students enrolled in classes at

[RIT] for the Spring 2020 semester but were denied live, in-person instruction and forced

to use online distance learning platforms for the latter portion of that semester.” Id. The

so-called Fees Class consists of “[a]ll people who paid fees for or on behalf of students

enrolled in classes at the Institute for the Spring 2020 semester.” Id. The complaint

alleges seven causes of action: (I) breach of contract for the Tuition Class; (II) unjust

enrichment for the Tuition Class; (III) breach of contract for the Fees Class; (IV) unjust

enrichment for the Fees Class; (V) conversion for both putative classes; (VI and VII)

violation of New York General Business Law § 349 and § 350 prohibiting deceitful

business practices and false advertising for both putative classes.

       On October 5, 2020, RIT filed the motion to dismiss for failure to state a claim that

is presently before the Court. A motion hearing was held via video conference on

December 3, 2020. Min. Entry, Dec. 3, 2020, ECF No. 39. At the motion hearing,

Plaintiffs’ counsel represented to the Court that Quattrociocchi had agreed to consolidate

his case with Bergeron and Mycek. On December 7, 2020, the Court signed the Order of


2By contrast, it appears that RIT did offer a prorated refund for housing costs. See Pla. Mem. of Law,
5 n.8, Nov. 5, 2020, ECF No. 32.

                                                  5
          Case
          Case 1:20-cv-00632-PB
               6:20-cv-06283-CJS Document
                                  Document31-1
                                           43 Filed
                                               Filed 12/18/20
                                                     02/11/21 Page
                                                              Page 67 of
                                                                      of 24
                                                                         25




Consolidation, which stipulated, inter alia, that “RIT’s arguments in support of dismissal

and Plaintiffs’ arguments in opposition thereto shall apply equally to Plaintiff

Quattrociocchi.” Stip. and Order, 2, Dec. 7, 2020, ECF No. 41.

                                    MYCEK’S STANDING

       In its motion to dismiss, RIT argues that Mycek lacks standing 3 to pursue any

claims against RIT. RIT argues that it is “axiomatic” that parents of adult students “lack

standing to assert claims against universities concerning their adult children’s

education.” Def.’s Mem. of Law, 6, Oct. 5, 2020, ECF No. 22. Consequently, RIT states

that “the mere act of paying her son’s tuition did not render Mycek a party to any

underlying contract with RIT.” Id. In response, Plaintiffs argue that RIT is wrong, and

point out that courts in New York “have allowed tuition-paying parents to sue education

institutions for ‘reimbursement of tuition payments made by [a parent] on behalf of his

son.’” Resp. at 5 (quoting Uddin v. New York Univ., 6 N.Y.S.3d 900, 901 (N.Y. App. Div.

2014)).

       The Supreme Court has established that the “irreducible constitutional minimum”

of Article III standing consists of the three elements that “[t]he plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547, as revised (May 24, 2016) (citing, inter alia, Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560–561 (1992)). “The party invoking federal

jurisdiction bears the burden of establishing these elements.” Lujan, 504 U.S. at 561.


3RIT originally argued that Bergeron also lacked standing, but later withdrew that claim. See Def.’s
Reply, 4 n.3, Nov. 19, 2020, ECF No. 37. There is no challenge to Quattrociocchi’s standing.

                                                 6
         Case
         Case 1:20-cv-00632-PB
              6:20-cv-06283-CJS Document
                                 Document31-1
                                          43 Filed
                                              Filed 12/18/20
                                                    02/11/21 Page
                                                             Page 78 of
                                                                     of 24
                                                                        25




        As the Supreme Court has further explained, “[s]tanding doctrine embraces

several judicially self-imposed limits on the exercise of federal jurisdiction, such as the

general prohibition on a litigant's raising another person's legal rights . . . .” Allen v.

Wright, 468 U.S. 737, 751 (1984) (emphasis added), abrogated on other grounds by

Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014)). Indeed,

under Federal Rule of Civil Procedure 17, “[a]n action must be prosecuted in the name of

the real party in interest . . . . [except a] minor or incompetent . . . may sue by a next

friend or by a guardian ad litem.” Fed.R.Civ.P. 17(a)(1), (c)(2).

        In the present case, Mycek does not allege that her child is a minor, hence she

cannot sue on his behalf. See, e.g., Capellupo v. Webster Cent. Sch. Dist., No. 13-CV-6481,

2014 WL 6974631, *3 (W.D.N.Y. Dec. 9, 2014) (“such rights as parents to prosecute an

action on their child's behalf clearly cease when the child becomes an adult.”) (citations

and internal quotation marks omitted). Neither does Mycek allege that she entered

directly into a contract with RIT, or that she is an intended third-party beneficiary. See,

e.g., Dormitory Auth. v. Samson Constr. Co., 94 N.E.3d 456, 459 (N.Y. 2018) (applying

settled New York law that, absent evidence of an intent to benefit the third party, the

third party has no right to enforce particular contracts). Instead, Mycek alleges only that

she paid the tuition and fees so that her child could enroll as an undergraduate student.

        The Court finds that Mycek’s allegations are insufficient to meet her burden to

show injury-in-fact. Consequently, Mycek is dismissed from the action for lack of

standing. 4


4 The court notes that other jurisdictions have likewise found that a parent lacks Article III standing
to bring an action against an institution of higher learning on behalf of their adult children. See, e.g.,

                                                    7
         Case
         Case 1:20-cv-00632-PB
              6:20-cv-06283-CJS Document
                                 Document31-1
                                          43 Filed
                                              Filed 12/18/20
                                                    02/11/21 Page
                                                             Page 89 of
                                                                     of 24
                                                                        25




                                    RIT’S MOTION TO DISMISS

        As indicated above, Plaintiffs allege seven causes of action against Defendant RIT:

breach of contract regarding services promised for both tuition and fees, unjust

enrichment regarding services promised for both tuition and fees, conversion regarding

monies paid for tuition and fees, and violations of New York General Business Law § 349

and § 350 regarding monies paid for tuition and fees. RIT has moved to dismiss Plaintiffs’

complaint on the grounds that they have failed to state a claim. It is undisputed that

New York substantive law applies.

Legal Standard

        “[A] motion to dismiss for failure to state a claim tests only the sufficiency of a

complaint.” Green v. Maraio, 722 F.2d 1013, 1015 (2d Cir. 1983). To survive a motion to

dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,


Salerno v. Fla. S. Coll., No. 8:20-CV-1494-30SPF, 2020 WL 5583522, at *4 (M.D. Fla. Sept. 16, 2020)
(“It is also of note that the lack of injury to Salerno is clear regardless of whether Salerno provided
financial support to her daughter. That arrangement was between mother and daughter.”) See also
Lindner v. Occidental Coll., No. CV 20-8481-JFW(RAOX), 2020 WL 7350212, at *6 (C.D. Cal. Dec. 11,
2020) (“. . . Plaintiffs allege that the injury at issue is Occidental's failure ‘to provide in-person courses
and access to campus benefits.’ However, [the student], not [the parent], was the intended beneficiary
of any promises that Occidental allegedly made and [the student], not [the parent], suffered any
alleged injury that resulted from the transition to remote instruction. Plaintiffs have failed to allege
any separate and distinct injury suffered by [the parent] . . . .”) (citations omitted).




                                                      8
       Case
        Case1:20-cv-00632-PB
             6:20-cv-06283-CJSDocument
                                Document
                                       31-1
                                         43 Filed
                                            Filed 02/11/21
                                                  12/18/20 Page
                                                           Page 10
                                                                9 ofof24
                                                                       25




550 U.S. at 556). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements” are insufficient. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555).

       Moreover, an action should also be dismissed “when the allegations in a complaint,

however true, could not raise a claim of entitlement to relief . . . .” Twombly, 550 U.S. at

558. Nevertheless, “[f]act-specific question[s] cannot be resolved on the pleadings.”

Comfort v. Ricola USA, Inc., No. 19-CV-6089 CJS, 2019 WL 6050301, at *2 (W.D.N.Y.

Nov. 15, 2019) (quoting Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d

Cir. 2012) (second alteration in original)). If presented with “two plausible inferences that

may be drawn from factual allegations,” a court “may not properly dismiss a complaint

that states a plausible version of the events merely because the court finds a different

version more plausible.” Id. “[A] well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable . . . .” Twombly, 550 U.S. at 556

(citation omitted).

Breach of Contract

       It is well-settled under New York law that there is an implied contract between a

student and the college or university he attends. Rolph v. Hobart & William Smith

Colleges, 271 F. Supp.3d 386, 405 (W.D.N.Y. 2017) (quoting Routh v. Univ. of Rochester,

981 F.Supp.2d 184, 207 (W.D.N.Y. 2013)). The Second Circuit summarized the nature of

that contract as follows:

       Under New York law, an implied contract is formed when a university
       accepts a student for enrollment: if the student complies with the terms
       prescribed by the university and completes the required courses, the
       university must award him a degree. The terms of the implied contract are


                                             9
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 10
                                                                11 of
                                                                   of 24
                                                                      25




       contained in the university's bulletins, circulars and regulations made
       available to the student. Implicit in the contract is the requirement that
       the institution act in good faith in its dealing with its students. At the same
       time, the student must fulfill his end of the bargain by satisfying the
       university's academic requirements and complying with its procedures.

Papelino v. Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 93 (2d Cir. 2011)

(citations and internal quotation marks omitted). The initial interpretation of a

university's catalogue, “is a matter of law for the Court.” Deen v. New School University,

No. 05 Civ. 7174, 2007 WL 1032295, at *2 (S.D.N.Y. Mar. 27, 2007) (citing Alexander &

Alexander Servs., Inc. v. These Certain Underwriters at Lloyd's, London, 136 F.3d 82, 86

(2d Cir. 1998)).

       To establish a breach of contract claim under New York law, a plaintiff must show:

“(1) the existence of an agreement, (2) adequate performance of the contract by the

plaintiff, (3) breach of the contract by the defendant, and (4) damages.” Eternity Glob.

Master Fund Ltd. v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004).

Nevertheless, “[t]he application of contract principles to the student-university

relationship does not provide judicial recourse for every disgruntled student.” Gally v.

Columbia Univ., 22 F. Supp.2d 199, 207 (S.D.N.Y.1998). In the context of the student-

university implied contract, “a student must identify ‘specifically designated and discrete

promises.’” Nungesser v. Columbia Univ., 169 F. Supp.3d 353, 370 (S.D.N.Y. 2016)

(quoting Ward v. New York Univ., No. 99-cv-8733, 2000 WL 1448641, at *4 (S.D.N.Y.

Sept. 28, 2000)). “‘General policy statements’ and ‘broad and unspecified procedures and

guidelines’ will not suffice.” Id. See also Doe v. Rensselaer Polytechnic Inst., No.

120CV01359BKSCFH, 2020 WL 6544607, at *6–7 (N.D.N.Y. Nov. 6, 2020).



                                             10
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 11
                                                                12 of
                                                                   of 24
                                                                      25




      In the present case, Plaintiffs allege that they and the other members of the so-

called Tuition and Fees classes, respectively, paid the tuition and fees in exchange for

RIT’s enrolling them as students, admitting them to campus, and granting them the full

rights and privileges of on-campus, in-person instruction. Am. Compl. at ¶ 59. Plaintiffs

further allege that RIT enrolls students in two separate and distinct products: a

premium-priced on-campus program paid by those members of the putative Tuition and

Fees classes, and a lower-priced online distance learning program. Am. Compl. at ¶ 64.

Plaintiffs claim that RIT breached its contract with them when it moved the premium

on-campus program to online distance learning in mid-March 2020, causing them

damage “amounting to the difference in the fair market value of the [premium on

campus] services and access for which they contracted, and the [online distance learning]

services and access which they actually received.” Am. Compl. at ¶ 119.

      In its motion to dismiss the contract claims, RIT presents three principle

arguments. First, RIT argues that Plaintiffs’ breach of contract claims are barred by

RIT’s Student Financial Responsibility Agreement (“SFRA”) and Tuition Refund policies.

Def.’s Mem. of Law at 10. Second, RIT argues that Plaintiffs fail to identify any specific

and discrete promise made by RIT to provide exclusively in-person, on-campus

instruction. Def.’s Mem. of Law at 13. Finally, RIT argues that Plaintiffs’ contract claims

fail for lack of cognizable damages. Def.’s Mem. of Law at 15.

         Student Financial Responsibility Agreement & Tuition Refund Policies

      RIT maintains that Plaintiffs fail to state a claim for breach of contract because

the contract between RIT and each individual student on campus is governed by the



                                            11
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 12
                                                                 13 of
                                                                    of 24
                                                                       25




Student Financial Responsibility Agreement (“SFRA”), which also incorporates by

reference RIT’s Tuition Refund policies, and does not specifically obligate RIT to provide

any particular mode of instruction. RIT also claims that its Undergraduate Bulletin

contains tuition policies and a disclaimer that bar Plaintiffs’ breach of contract claims.

        Before addressing the language of the SFRA, the Court reiterates that, when

deciding a Rule 12(b)(6) motion, it may not rely on matters outside of the complaint.

Fed.R.Civ.P. 12(d). Of course, “the complaint is deemed to include any written

instrument attached to it as an exhibit or any statements or documents incorporated in

it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

Nevertheless, “with respect to documents that are deemed ‘integral’ to the complaint, ‘it

must be clear on the record that no dispute exists regarding the authenticity or accuracy

of the document’ . . . .” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006) (citation

omitted).

        RIT states that the Court can consider the SFRA because Plaintiffs

incorporated both the SFRA and the Tuition Refund policy into their complaint by

reference 5 when they allege both that they “entered into contracts with [RIT] which



5 Cf. Lindner v. Occidental Coll., No. CV 20-8481-JFW(RAOX), 2020 WL 7350212 (C.D. Cal. Dec. 11,
2020); Chong v. Ne. Univ., No. CV 20-10844-RGS, 2020 WL 5847626, at *2–3 (D. Mass. Oct. 1, 2020).
RIT cites the foregoing cases in support of its motion to dismiss. However, in both of these cases, the
agreements were explicitly referenced and relied upon by the plaintiffs in their complaint. See Lindner,
2020 WL 7350212 at *1 (stating “[p]laintiffs allege that they entered into a contract with Occidental
and that “[t]he terms of the contractual agreement were set forth in publications from Occidental,
including Occidental's” 2019-2020 Course Catalog . . . . [in which] Occidental expressly reserved the
right, in the Tuition and Fees section, ‘to change fees, modify its services, or change its program should
economic conditions or national emergency make it necessary to do so.’”); Chong, 2020 WL 5847626 at
*2–3 (stating “plaintiffs allege that they ‘had an agreement’ with Northeastern ‘in the form of the’
[Financial Responsibility Agreement] . . . . [which] ties the payment of tuition to registration for
courses, not to the receipt of any particular method of course instruction.”)

                                                   12
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 13
                                                                14 of
                                                                   of 24
                                                                      25




provided that Plaintiffs and other members of the Tuition Class would pay tuition . .

.,” and that the “rights and privileges of student status that comprise the contractual

terms are set forth by [RIT] through its website, academic catalogs, student

handbooks, [etc.] . . . .” Am. Compl. at ¶ 59, 60. However, after careful review of the

amended complaint, the Court finds that it cannot consider either of those documents,

submitted by RIT, as incorporated into the complaint, since each bears a date subsequent

to the commencement of this lawsuit. See Granberg (Ex. B) (dated October 2, 2020);

Granberg (Ex. C) (dated Sept. 30, 2020, and including the refund schedule for the Fall

2021 term). Further, other than RIT’s bare assertion that “[e]very RIT student must

agree to abide by the terms of RIT’s SFRA,” there is indication that Bergeron or

Quattrociocchio actually signed it. The Court declines to dismiss the breach of contract

claim at this stage on the basis of language in a document submitted by the movant that

is not incorporated into the complaint.

       On the other hand, the Court may consider the RIT Undergraduate Bulletin,

which Plaintiffs expressly reference in their complaint, and which contains part of

the Tuition Refund policy. See Am. Compl. at ¶ 91; Granberg Decl. (Ex. A), 353–355,

ECF No. 21-1. The Undergraduate Bulletin also contains a disclaimer, which RIT

believes to be dispositive of the breach of contract claims, that “RIT reserves the right

to alter any of its courses at any time.” Granberg Decl. (Ex. A) at 370.

       With respect to RIT’s argument regarding the Tuition Policy in the Undergraduate

Bulletin, the Court finds that those policies do not bear on the matter at issue. The refund

policies as articulated in the bulletin relate to those circumstances in which a student


                                            13
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 14
                                                                 15 of
                                                                    of 24
                                                                       25




seeks to withdraw from class before completing the term. 6 That is, the policies govern

those circumstances in which the student seeks early termination of the contract. In the

present case, however, Plaintiffs made no such effort to terminate the contract. Rather,

Plaintiffs fully-performed their end of the bargain – payment of tuition and fees – and

seek to hold RIT to what they allege was RIT’s end of the bargain – in-person, on-campus

instruction.

       Finally, with respect to the so-called disclaimer included in the Undergraduate

Bulletin, the Court notes that it is articulated on page 370 of the University Bulletin, in

text that is neither bolded nor offset from the rest of the paragraph in a multi-paragraph

sub-section of the bulletin entitled “Course Registration.” The paragraph reads as

follows:

       To be officially registered at RIT, a student must be academically eligible,
       have been properly enrolled in a course, and have made the appropriate
       financial commitment. Typically, students start selecting courses six to
       eight weeks before the academic term begins and can register online. The
       registration period ends on the seventh calendar day (excluding Sundays
       and holidays) of the full fall, spring and summer terms. These first seven
       days (excluding Sundays and holidays) of the term are typically known as
       the Add/Drop period. Specific dates and procedures can be found in the
       academic calendar. RIT reserves the right to alter any of its courses at any
       time.

Granberg (Ex. A) at 370. RIT argues that this clause expressly permitted its change in

the mode of instruction from in-person to online during the Spring 2020 term. Def.’s Mem.

of Law at 15.


6 In the Undergraduate Bulletin, the Tuition Refund policy states that a student is entitled to a full
refund upon withdrawal only in the event of active military service, academic suspensions, and
specified circumstances for part-time students. Granberg Decl. (Ex. A) at 354. The policy states that a
student may receive a partial refund only for illness, withdrawal at RIT’s request, transfer by
employer, or withdrawal by the student for reasons approved by the student’s academic advisor. Id.

                                                  14
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 15
                                                                16 of
                                                                   of 24
                                                                      25




       The Court is not persuaded at this stage by RIT’s claim that the so-called

disclaimer is dispositive of Plaintiffs’ breach of contract claims. Plaintiffs allege a number

promises made by RIT with respect to the benefits of enrollment in the more expensive

in-person, on-campus program, including: the opportunity to work directly with faculty

members in their labs (Am. Compl. at ¶ 71), multi-faceted experiential learning (Am.

Compl. at ¶ 70, 73), vibrant campus life (Am. Compl. at ¶ 75), “access to the finest

laboratories, technology, and computing facilities available on any campus” (Am. Compl.

at ¶ 81), and “a strong and robust network of support on campus to help you succeed”

(Am. Compl. at ¶ 97). These allegations clearly extend beyond coursework to the entirety

of the educational experience. Read in the light most favorable to Plaintiffs, as it must be

at this stage of the proceedings, the scope of the so-called disclaimer – if disclaimer it is

– is not broad enough to extinguish Plaintiffs’ claims.

                                     Specific Promises

       RIT also argues that Plaintiffs have failed to sufficiently specify the contractual

promises they are seeking to enforce. The Court disagrees. As the Court indicated in the

previous paragraph, Plaintiffs identify a multitude of promises made by RIT regarding

the benefits of its in-person, on-campus program, including opportunities to work directly

with faculty in their labs, vibrant and diverse campus life, access to superior technology,

and robust on-campus support. With respect to the student fees, Plaintiffs point to such

statements on RIT’s website as the Student Activity Fee “supports programs, events, and

services that enhance the quality of student life at RIT,” or that the Student Health

Services Fee “covers office visits and many of the basic services students may need.” Am.



                                             15
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 16
                                                                17 of
                                                                   of 24
                                                                      25




Compl. at ¶ 143. The Court finds these promises to be sufficiently specific to survive a

Rule 12(b)(6) motion to dismiss.

                                        Damages

      Lastly, RIT argues that Plaintiffs’ breach of contract claims fail “because the

alleged damages are impermissibly speculative and Plaintiffs have not pled, nor can they

establish, that RIT caused their alleged damages.” Def. Mem. of Law at 15. There are

obviously two parts to this argument. First, RIT claims that Plaintiffs’ alleged damages

would require the Court to speculate about the difference between the subjective value

of distance learning and the subjective value of on-campus, in-person instruction. Id.

Second, RIT argues that by identifying Covid-19 as the cause of RIT’s shift from in-person

instruction to online learning, Plaintiffs fail to demonstrate that RIT caused their injury

and consequently any resulting damages. Def.’s Mem. of Law at 17.

      The Court disagrees with both parts of RIT’s argument. In the present case, it is

clear that Plaintiffs are attempting to recover “market damages.” “General damages are

sometimes called ‘market’ damages because, when the promised performance is the

delivery of goods, such damages are measured by the difference between the contract

price and the market value of the goods at the time of the breach.” Schonfeld v. Hilliard,

218 F.3d 164, 175–76 (2d Cir. 2000) (internal quotation omitted). Here, the amended

complaint states that “Plaintiffs and other members of the Tuition Class have suffered

damage as a direct and proximate result of Defendant’s breach amounting to the

difference in the fair market value of the services and access for which they contracted,




                                            16
        Case
        Case 1:20-cv-00632-PB
             6:20-cv-06283-CJS Document
                                Document31-1
                                         43 Filed
                                             Filed 12/18/20
                                                   02/11/21 Page
                                                            Page 17
                                                                 18 of
                                                                    of 24
                                                                       25




and the services and access which they actually received.” 7 Am. Compl. at ¶ 119. The

Court finds this formulation sufficiently specific.

       RIT’s claim regarding the lack of causation is similarly without merit. Plaintiffs

are not arguing, as RIT suggests, that Covid-19 caused the breach of contract. Rather,

Plaintiffs argue that RIT itself caused the breach of contract when, after Plaintiffs had

paid valuable consideration in full performance of their part of the bargain, RIT accepted

such consideration from Plaintiffs, but “provided a materially different product, which

deprived Plaintiffs . . . of the benefit of the bargain for which they had already paid.” Am.

Compl. at ¶ 116. Hence, the Court finds Plaintiffs sufficiently pled RIT as the cause of

their injury.

Unjust Enrichment

       In the alternative to their breach of contract claims, Plaintiffs also allege that RIT

was unjustly enriched when it closed its campus in March 2020 and moved its classes

online. “The theory of unjust enrichment lies as a quasi-contract claim and contemplates

an obligation imposed by equity to prevent injustice, in the absence of an actual



7In addition, at the motion hearing, counsel for Plaintiffs reiterated that Plaintiffs were not seeking
a subjective evaluation of in-person versus online instruction. Counsel explained:

       [W]e’ll put this up at the appropriate time which is clearly not in a Rule 12(b)(6)
       motion. But we’re just going to have experts who are going to be able to identify the
       price, what I’ll call premium, to an in-person education versus an online education and
       that’s easy to do . . . because there’s a market for it.

       There are . . . literally hundreds of universities, if not thousands, across this country.
       Some offer classes exclusively online. Some offer hybrid programs. Some offer both like
       RIT. And in every single case, the online program is substantially cheaper . . . . It’s
       because the market, the market for educational services demands a premium for in-
       person learning . . . .

Tr. 29:3–16.

                                                  17
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 18
                                                                19 of
                                                                   of 24
                                                                      25




agreement between the parties.” Georgia Malone & Co. v. Rieder, 973 N.E.2d 743, 746

(N.Y. 2012) (quoting IDT Corp. v. Morgan Stanley Dean Witter & Co., 907 N.E.2d 268

(N.Y. 2009) (internal quotation marks omitted)). To adequately plead such a claim under

New York law, “the plaintiff must allege that (1) the other party was enriched, (2) at that

party's expense, and (3) that it is against equity and good conscience to permit the other

party to retain what is sought to be recovered.” Cohen v. BMW Investments L.P., 668 F.

App'x 373, 374 (2d Cir. 2016) (quoting Georgia Malone & Co., Inc. 973 N.E.2d at 746

(internal quotation marks omitted). Unjust enrichment “is available only in unusual

situations when . . . circumstances create an equitable obligation running from the

defendant to the plaintiff.” Cohen, 668 F. App'x at 374 (quoting Corsello v. Verizon New

York, Inc, 967 N.E.2d 1177 (2012)).

       Here, Plaintiffs allege that they “and other members of the Tuition Class paid

substantial tuition for live, in-person instruction in physical classrooms on a physical

campus with all the attendant benefits.” Am. Compl. at ¶ 124. Additionally, “Plaintiffs

and other members of the Fees Class paid substantial student fees for on-campus

services, access, benefits and/or programs and did not receive the full benefit of the

bargain.” Am. Compl. at ¶ 156. Nevertheless, RIT has retained both the full tuition and

fees that they paid even though RIT “has failed to provide the services, access, benefits

and/or programs for which the [tuition and] fees were collected, making [RIT]’s retention

unjust under the circumstances.” Am. Compl. at ¶ 159.

       RIT argues that Plaintiffs’ unjust enrichment claims should be dismissed for two

reasons. First, RIT points out that it is well settled under New York law that a party



                                            18
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 19
                                                                20 of
                                                                   of 24
                                                                      25




cannot recover on a claim for unjust enrichment where a contract governs the subject

matter of the dispute. Def.’s Mem. of Law at 18 (quoting Pappas v. Tzolis, 20 N.Y.3d 228,

234 (N.Y. 2012)). Because the parties agree that a contract governs the relationship

between RIT and its students, RIT states, the Plaintiffs are precluded from claiming

unjust enrichment. Id. Second, RIT also argues that Plaintiffs’ claim for unjust

enrichment fails as a matter of law because Plaintiffs had no reasonable expectation of

receiving a refund under RIT’s published Refund Policy. Id.

       New York law does not permit recovery on a quasi-contract claim such as unjust

enrichment if the parties have a valid, enforceable contract that governs the same subject

matter as the quasi-contract claim. See Mid-Hudson Catskill Rural Migrant Ministry,

Inc. v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005) (citing Clark–Fitzpatrick, Inc. v.

Long Island Rail Road Co., 516 N.E.2d 190 (1987)). However, a plaintiff may seek

damages on alternative – and “mutually exclusive” – theories of breach of contract and

unjust enrichment where “there is a dispute over the existence, scope, or enforceability

of the putative contract.” Reilly v. Natwest Markets Grp. Inc., 181 F.3d 253, 263 (2d Cir.

1999). See also Air Atlanta Aero Eng'g Ltd. v. SP Aircraft Owner I, LLC, 637 F. Supp.2d

185, 195 (S.D.N.Y. 2009).

       The Court declines to dismiss Plaintiffs’ unjust enrichment claims at this juncture,

as they have adequately pled the elements of unjust enrichment and – as noted above in

the breach of contract discussion – there is a dispute over the existence, scope, or

enforceability of the alleged contract in this case. Further, for the reasons stated above,

the Court declines to find Plaintiffs had no reasonable expectation of a refund based on



                                            19
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 20
                                                                21 of
                                                                   of 24
                                                                      25




RIT’s refund policy. Plaintiffs allege that their performance conferred a financial benefit

on RIT to which it was not entitled.

Conversion

       Plaintiffs’ fifth cause of action is for conversion, based on their allegations that

they paid their tuition and fees, and that RIT has retained those monies and continues

to possess them despite its failure to provide the services promised. Am. Compl. at ¶ 168–

176. RIT argues that Plaintiffs’ conversion claim is barred by the economic loss rule, and

that Plaintiff fails to establish the elements of conversion. Def. Mem. of Law at 20.

       According to New York law, “[c]onversion is the unauthorized assumption and

exercise of the right of ownership over goods belonging to another to the exclusion of the

owner's rights.” Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403–04 (2d Cir. 2006),

certified question answered, 864 N.E.2d 1272 (2007) (quoting Vigilant Ins. Co. of Am. v.

Hous. Auth., 660 N.E.2d 1121 (1995)). This includes a “denial or violation of the plaintiff's

dominion, rights, or possession” over her property. Id. (quoting Sporn v. MCA Records,

Inc., 448 N.E.2d 1324, 1326 (1983)). It also requires that the defendant exclude the owner

from exercising her rights over the goods. Id. (citing New York v. Seventh Regiment Fund,

Inc., 774 N.E.2d 702, 710 (2002)).

       “An action for conversion of money is insufficient as a matter of law unless it is

alleged that the money converted was in specific tangible funds of which claimant was

the owner and entitled to immediate possession.” Ehrlich v. Howe, 848 F. Supp. 482, 492

(S.D.N.Y. 1994) (collecting cases). If the allegedly converted money is “incapable of being

described or identified in the same manner as a specific chattel,” such as when a customer



                                             20
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 21
                                                                22 of
                                                                   of 24
                                                                      25




of a bank deposits funds into an account at the bank, it is “not the proper subject of a

conversion action.” High View Fund, L.P. v. Hall, 27 F. Supp.2d 420, 429 (S.D.N.Y.1998).

“This is so because a depositor loses (and the bank gains) title to money deposited in a

general account at the moment those funds are deposited.” Citadel Mgmt., Inc. v. Telesis

Trust, Inc., 123 F. Supp.2d 133, 148 (S.D.N.Y. 2000).

       In this case, as RIT argues, Plaintiffs have failed to establish the elements of

conversion. In particular, Plaintiffs have not alleged “a specific identifiable fund and an

obligation to return or otherwise treat in a particular manner the specific fund in

question.” Alzheimer's Disease Res. Ctr., Inc. v. Alzheimer's Disease & Related Disorders

Ass'n, Inc., 981 F. Supp.2d 153, 163–64 (E.D.N.Y. 2013) (quoting Mfrs. Hanover Trust

Co. v. Chem. Bank, 559 N.Y.S.2d 704, 712 (N.Y. App. Div. 1990)). Rather, Plaintiffs

voluntarily paid tuition and fees to RIT in exchange for the full rights and privileges of

student status. Am. Compl. at ¶ 59. Upon voluntary payment of those monies, title

legitimately passed to RIT. Citadel Mgmt., Inc., 123 F. Supp.2d at 148. Consequently,

Plaintiffs’ conversion claim must be dismissed as a matter of law.

New York General Business Law § 349 and § 350

      Plaintiffs’ sixth and seventh causes of action allege violations of New York’s

General Business Law § 349 and § 350 prohibiting deceptive business practices and false

advertising. Plaintiffs maintain that RIT’s marketing publications created the

reasonable expectations of enrolled students that they would receive an in-person, on-

campus education for the entire Spring 2020 term. Am. Compl. at ¶ 186. Thus, RIT’s

actions depriving the students of an in-person, on-campus education between March and



                                            21
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 22
                                                                23 of
                                                                   of 24
                                                                      25




May of 2020 “constitute[d] unfair business practices since the actions were deceptive and

injurious to Plaintiffs and” other members of the putative classes. Am. Comp. at ¶ 188.

The Court disagrees.

       New York General Business Law sections 349 and 350 state in pertinent parts as

follows:

       (a) Deceptive acts or practices in the conduct of any business, trade or
       commerce or in the furnishing of any service in this state are hereby
       declared unlawful . . . .

       False advertising in the conduct of any business, trade or commerce or in
       the furnishing of any service in this state is hereby declared unlawful.

N.Y. Gen. Bus. Law §§ 349(a) and 350. Deceptive acts are defined as those that are “likely

to mislead a reasonable consumer acting reasonably under the circumstances.” Horowitz

v. Stryker Corp., 613 F. Supp.2d 271, 287 (E.D.N.Y. 2009) (citation omitted).

       “In order to state a claim under either . . . § 349 (which prohibits deceptive business

practices) or § 350 (which prohibits false advertising), plaintiff must allege that the

defendant engaged in: (1) consumer-oriented conduct; (2) that was materially misleading;

and that (3) plaintiff suffered actual injury as a result of the allegedly deceptive conduct.”

Mancuso v. RFA Brands, LLC, 454 F. Supp. 3d 197, 204 (W.D.N.Y. 2020) (citing Crawford

v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir. 2014)). A plaintiff need not

establish defendant’s intent to defraud or mislead. Oswego Laborers' Local 214 Pension

Fund v. Marine Midland Bank, N.A., 647 N.E.2d 741, 745 (N.Y. 1995).

       Determining whether a practice is deceptive or materially misleading is an

objective exercise, and requires a showing that the “reasonable consumer would have

been misled by the defendant's conduct.” M & T Mortg. Corp. v. White, 736 F. Supp.2d


                                             22
       Case
       Case 1:20-cv-00632-PB
            6:20-cv-06283-CJS Document
                               Document31-1
                                        43 Filed
                                            Filed 12/18/20
                                                  02/11/21 Page
                                                           Page 23
                                                                24 of
                                                                   of 24
                                                                      25




538, 570 (E.D.N.Y. 2010). In the present case, the Court finds that no reasonable

prospective student could consider him- or herself “deceived” or “misled” where the

school’s normal course of on-campus instruction was altered mid-semester by an

unforeseen global pandemic that prompted the Governor of New York to issue an

unprecedented executive order prohibiting on-campus, in-person instruction. Whatever

the merit of Plaintiffs’ breach of contract or unjust enrichment claims, there is nothing

in the complaint that plausibly alleges that RIT’s publications would lead a reasonable

prospective student to believe that the institution would so risk student safety and defy

the Governor’s orders.

                                     CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED that Plaintiff Mycek is dismissed from this action for lack of standing,

and the Clerk of Court is directed to remove Plaintiff Mycek’s name from the case caption;

and it is further

       ORDERED that Defendant RIT’s motion to dismiss the amended complaint [ECF

No. 19] is granted in part, and denied in part. Plaintiffs’ claims that RIT converted

Plaintiffs’ funds and violated General Business Law § 349 and § 350 (Counts V, VI, and

VII) are dismissed. Plaintiffs’ claims that RIT was in breach of contract or was unjustly

enriched with respect to tuition and fee payments (Counts I, II, III, IV), may go forward;

and it is further




                                            23
         Case
         Case 1:20-cv-00632-PB
              6:20-cv-06283-CJS Document
                                 Document31-1
                                          43 Filed
                                              Filed 12/18/20
                                                    02/11/21 Page
                                                             Page 24
                                                                  25 of
                                                                     of 24
                                                                        25




         ORDERED that Defendant RIT must file an answer to Plaintiffs’ remaining

claims within thirty days of the date of this order.

Dated:        December 18, 2020
              Rochester, New York
                                                       ENTER:


                                                       /s/ Charles J. Siragusa
                                                       CHARLES J. SIRAGUSA
                                                       United States District Judge




                                            24
